DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 2 August 2021.
Claims 1 – 17 are pending.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature must be shown or the feature canceled from the claim.  No new matter should be entered.
“an external adjustment element” [claims 9 and 17].

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description:
“an external adjustment element 12” [Specification: pg. 8, l. 7] 

The drawings are objected for the following reasons:
Figure 3 includes the reference characters 70 – 77 and 79 not mentioned in the written description; and
Figure 3 contains reference characters 20, 23, 25, 26, 27, 28, 31, 33, 34, 35, 39, 43, and 47 that do not reference the correct element.

[AltContent: textbox ((--) 41)]The examiner humbly suggests the following corrections to figure 3. 


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 8, 10, 14, and 16 are objected to because of the following informalities:
Regarding claim 1, line 10, the limitation, “the tool armature”, should read “the armature” to refer to the previously recited limitation, “an armature”, in claim 1, line 2;
Regarding claim 1, line 13, the limitation, “at least one tensile member”, should read, “the at least one tensile member” to refer to the previously recited limitation, “at least one tensile member”, in claim 1, line 5;
Regarding claim 8, line 7, the limitation, “at least one tensioning mount”, should read, “the at least one tensioning mount” to refer to the previously recited limitation, “at least one tensioning mount”, in claim 8, lines 2 – 3;
Regarding claim 8, line 9, the limitation, “the tensioning mount”, should read, “the at least one tensioning mount“ to accurately match the antecedent basis of the claim element;
Regarding claim 10, line 10, the limitation, “the tool armature”, should read “the armature” to refer to the previously recited limitation, “an armature”, in claim 10, line 2;
Regarding claim 10, line 13, the limitation, “at least one tensile member”, should read, “the at least one tensile member” to refer to the previously recited limitation, “at least one tensile member”, in claim 10, line 5;
Regarding claim 14, line 2, the limitation, “being”, should read, “comprising” because the term, “being” infers, like the phrase “consisting of”, that the claim term set off with the term, “being” is closed to unrecited elements.  This seems inconsistent with other claims (i.e., claim 6) that use the term, “comprising”.
Regarding claim 16, lines 6 – 7, the limitation, “the tool head at least one tensioning mount”, should read, “the tool head; the at least one tensioning mount” to correct a grammatical error and to refer the previously recited limitation, “at least one tensioning mount”, in claim 16, lines 2 – 3; and
Regarding claim 16, line 9, the limitation, “the tensioning mount”, should read, “the at least one tensioning mount” to accurately match the antecedent basis of the claim element.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image3.png
    589
    322
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    558
    317
    media_image4.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (REAR)][AltContent: textbox (FRONT)][AltContent: textbox (FRONT)][AltContent: textbox (REAR)][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)]Claims 1 – 3, 5, 7 – 8, 10 – 11, and 13, 15 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sjoberg et al. (US 3,627,064), hereinafter Sjoberg.

Regarding claim 1, Sjoberg discloses a locking ring impactor apparatus comprising: an armature (8 and 18 – 34, figs. 1, 2); an impacting tool (5, figs. 1, 2); a recoil damper assembly (2 – 4 and 7 – 13, figs. 1, 2); at least one tensile member (15, fig. 2); a tool adapter (A, 6, 11, annotated fig. 1, 2); the armature (8 and 18 – 34) extending between a forward end and a rear end (best shown in annotated figs. 1, 2); the impacting tool (5) being mounted to the armature (8 and 18 – 34) between the forward end and the rear end (best shown in annotated figs. 1, 2); the recoil damper assembly (2 – 4 and 7 – 13) being engaged to the armature (8 and 18 – 34); the tool adapter (A, 6, 11 – specifically A, 6) being mounted to the impacting tool (5), adjacent to the forward end of the armature (8 and 18 – 34) (best shown in annotated figs. 1, 2); and the at least one tensile member (15) being engaged between the tool adapter (A, 6, 11) and the recoil damper assembly (2 – 4 and 7 – 13) (The plain meaning of the term, “engage”, is “participate or become involved in” – Oxford Dictionary wherein col. 2, ll. 2 – 9 describes the springs 13 holding the slide 7-11 to the upper ends of the slots 12, and by actuating the pedal 16, the operator can move the slide 7-11, via spring 15, resiliently downwards on the frame 2-4 to engage the tool adapter A, 6 with the recoil damper assembly 2 – 4 and 7 – 13),  wherein the at least one tensile member (15) is configured to apply tension between the tool adapter (A, 11, 6) and the recoil damper assembly (2 – 4 and 7 – 13).

Regarding claim 2, Sjoberg discloses the recoil damper assembly (2 – 4 and 7 – 13, figs. 1, 2) further comprising a housing (2, fig. 1), a channel (Col. 1, ll. 53 – 56 describes the two parallel side bars as tubular or having a hollow center wherein the hollow center is the claimed “a channel”), and a damper (7, 13, fig. 2); the housing (2) being mounted to the armature (8 and 18 – 34) (via 9, 10) between the forward end and the rear end (best shown in annotated figs. 1, 2); the channel traversing the housing (2) between the forward end and the rear end (best shown in fig. 2); and the damper (7, 13) being mounted into the channel (best shown in fig. 2).

Regarding claim 3, Sjoberg discloses the damper (7, 13, fig. 2) further comprising a base plate (B, annotated figs. 1, 2), a plurality of elastic elements (13, fig. 2), and a piston (7, fig. 2); the base plate (A) being mounted to the housing (2, fig. 2) adjacent to the rear end (best shown in annotated fig. 2); the piston (7) being slidably mounted into the channel (Col. 1, ll. 74 – 75), wherein the piston (7) traverses between the forward end and the base plate (A) under tension from the plurality of elastic elements (13); and the plurality of elastic elements (13) being mounted between the base plate (A) and the piston (7), wherein the plurality of elastic elements (13) is configured to force the piston (7) toward the rear end (Col. 2, ll. 2 – 5).

Regarding claim 5, Sjoberg discloses the armature (8 and 18 – 34, figs. 1, 2) further comprising a support frame (18 – 33, figs. 1, 2) and at least one mounting block (8, figs. 1, 2); the at least one mounting block (8) being mounted to the recoil damper assembly (2 – 4 and 7 – 13, figs. 1, 2) between the forward end and the rear end (best shown in fig. 2), wherein the impacting tool (5, figs. 1, 2) is removably positioned within the at least one mounting block (8); and the support frame (18 – 33) being connected to the recoil damper assembly (2 – 4 and 7 – 13) around the impacting tool (5) between the forward end and the rear end (best shown in figs. 1, 2).

Regarding claim 7, Sjoberg discloses the support frame (18 – 33) further comprising a handle loop (22, figs. 1, 2) and at least one external mount (18 – 21 and 23 – 30); the handle loop (22) extending perpendicular to the recoil damper assembly (2 – 4 and 7 – 13, figs. 1, 2) (best shown in figs. 1, 2), wherein the impacting tool (5) is positioned within the handle loop (7); and the at least one external mount (18 – 21 and 23 – 30) being connected to the handle loop (7).

Regarding claim 8, Sjoberg discloses the tool adapter (A, 6, 11, annotated fig. 1, 2) further comprising a tool head (6, figs. 1, 2), a striking surface (A, annotated figs. 1, 2), and at least one tensioning mount (11, fig. 2); the tool head (6) being mounted to the impacting tool (5) adjacent to the forward end of the armature (8 and 18 – 34, figs. 1, 2) (best shown in annotated figs. 1, 2); the striking surface (A) being configured to receive the tool head (6); the at least one tensioning mount (11) being positioned adjacent to the striking surface (A); and the at least one tensile member (15, fig. 2) being engaged to the at least one tensioning mount (11).

Regarding claim 10, Sjoberg discloses locking ring impactor apparatus comprising: an armature (8 and 18 – 34, figs. 1, 2); an impacting tool (5, figs. 1, 2); a recoil damper assembly (2 – 4 and 7 – 13, figs. 1, 2); at least one tensile member (15, fig. 2); a tool adapter (A, 6, 11, annotated fig. 1, 2); the armature (8 and 18 – 34) extending between a forward end and a rear end (best shown in annotated figs. 1, 2); the impacting tool (5) being mounted to the armature (8 and 18 – 34) between the forward end and the rear end (best shown in annotated figs. 1, 2); the recoil damper assembly (2 – 4 and 7 – 13) being engaged to the armature (8 and 18 – 34); the tool adapter (A, 6, 11 – specifically A, 6) being mounted to the impacting tool (5), adjacent to the forward end of the armature (8 and 18 – 34) (best shown in annotated figs. 1, 2); and the at least one tensile member (15) being engaged between the tool adapter (A, 6, 11) and the recoil damper assembly (2 – 4 and 7 – 13) (The plain meaning of the term, “engage”, is “participate or become involved in” – Oxford Dictionary wherein col. 2, ll. 2 – 9 describes the springs 13 holding the slide 7-11 to the upper ends of the slots 12, and by actuating the pedal 16, the operator can move the slide 7-11, via spring 15, resiliently downwards on the frame 2-4 to engage the tool adapter A, 6 with the recoil damper assembly 2 – 4 and 7 – 13),  wherein the at least one tensile member (15) is configured to apply tension between the tool adapter (A, 11, 6) and the recoil damper assembly (2 – 4 and 7 – 13); the recoil damper assembly (2 – 4 and 7 – 13, figs. 1, 2) further comprising a housing (2, fig. 1), a channel (Col. 1, ll. 53 – 56 describes the two parallel side bars as tubular or having a hollow center wherein the hollow center is the claimed “a channel”), and a damper (7, 13, fig. 2); the housing (2) being mounted to the armature (8 and 18 – 34) (via 9, 10) between the forward end and the rear end (best shown in annotated figs. 1, 2); the channel traversing the housing (2) between the forward end and the rear end (best shown in fig. 2); and the damper (7, 13) being mounted into the channel (best shown in fig. 2).

Regarding claim 11, Sjoberg discloses the damper (7, 13, fig. 2) further comprising a base plate (B, annotated figs. 1, 2), a plurality of elastic elements (13, fig. 2), and a piston (7, fig. 2); the base plate (A) being mounted to the housing (2, fig. 2) adjacent to the rear end (best shown in annotated fig. 2); the piston (7) being slidably mounted into the channel (Col. 1, ll. 74 – 75), wherein the piston (7) traverses between the forward end and the base plate (A) under tension from the plurality of elastic elements (13); and the plurality of elastic elements (13) being mounted between the base plate (A) and the piston (7), wherein the plurality of elastic elements (13) is configured to force the piston (7) toward the rear end (Col. 2, ll. 2 – 5).

Regarding claim 13, Sjoberg discloses the armature (8 and 18 – 34, figs. 1, 2) further comprising a support frame (18 – 33, figs. 1, 2) and at least one mounting block (8, figs. 1, 2); the at least one mounting block (8) being mounted to the recoil damper assembly (2 – 4 and 7 – 13, figs. 1, 2) between the forward end and the rear end (best shown in fig. 2), wherein the impacting tool (5, figs. 1, 2) is removably positioned within the at least one mounting block (8); and the support frame (18 – 33) being connected to the recoil damper assembly (2 – 4 and 7 – 13) around the impacting tool (5) between the forward end and the rear end (best shown in figs. 1, 2).

Regarding claim 15, Sjoberg discloses the support frame (18 – 33) further comprising a handle loop (22, figs. 1, 2) and at least one external mount (18 – 21 and 23 – 30); the handle loop (22) extending perpendicular to the recoil damper assembly (2 – 4 and 7 – 13, figs. 1, 2) (best shown in figs. 1, 2), wherein the impacting tool (5) is positioned within the handle loop (7); and the at least one external mount (18 – 21 and 23 – 30) being connected to the handle loop (7).

Regarding claim 16, Sjoberg discloses the tool adapter (A, 6, 11, annotated fig. 1, 2) further comprising a tool head (6, figs. 1, 2), a striking surface (A, annotated figs. 1, 2), and at least one tensioning mount (11, fig. 2); the tool head (6) being mounted to the impacting tool (5) adjacent to the forward end of the armature (8 and 18 – 34, figs. 1, 2) (best shown in annotated figs. 1, 2); the striking surface (A) being configured to receive the tool head (6); the at least one tensioning mount (11) being positioned adjacent to the striking surface (A); and the at least one tensile member (15, fig. 2) being engaged to the at least one tensioning mount (11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image7.png
    630
    440
    media_image7.png
    Greyscale
[AltContent: textbox (FRONT)][AltContent: textbox (REAR)]Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 4,986,370), hereinafter Johnson.

Regarding claim 6 and claim 14, Sjoberg discloses the invention as recited in claim 5 and claim 13, respectively.
Sjoberg further discloses the at least one mounting block (8, 48, figs. 1, 2, 4) comprising a second collar (48, fig. 4); the second collar (48) being positioned adjacent to the rear end; and the impacting tool (5, figs. 1, 2, 4) being releasably mounted from the second collar (48).
Sjoberg does not explicitly disclose the at least one mounting block comprising a first collar; the first collar being positioned adjacent to the forward end; and the impacting tool being releasably mounted between the first collar.
However, Johnson teaches the at least one mounting block (14, fig. 1) comprising a first collar (14); the first collar (14) being positioned adjacent to the forward end (best shown in annotated fig. 1); and the impacting tool (50, fig. 1) being releasably mounted between the first collar (14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the at least one mounting block, as disclosed by Sjoberg, with the at least one mounting block comprising a first collar; the first collar being positioned adjacent to the forward end; and the impacting tool being releasably mounted between the first collar, as taught by Johnson, with the motivation to provide an adjustable metal chain to secure and accommodate a variety of different sized hammers (Col. 1, l. 67 – col. 2, l. 3).

Allowable Subject Matter
Claims 4, 9, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        15 July 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731